Citation Nr: 0822538	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for nonspecific chronic 
disabilities of the bilateral wrists, hands, and fingers.

2.  Entitlement to service connection for bilateral shin 
splints with leg cramps.  

3.  Entitlement to service connection for bilateral hip pain.

4.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD), claimed as irritable bowel syndrome 
(IBS) and heartburn.  

5.  Entitlement to a compensable rating for bilateral plantar 
fasciitis.

6.  Entitlement to a rating in excess of 10 percent for an 
adjustment disorder with mixed emotional features of anxiety 
and depression with symptoms of post traumatic stress 
disorder (PTSD) in remission.  

7.  Entitlement to a higher initial rating for degenerative 
disc disease of the cervical spine, currently rated as 10 
percent disabling.

8.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine, currently rated as 10 
percent disabling.

9.  Entitlement to an earlier effective date (prior to April 
14, 2004) for the grant of service connection for 
degenerative disc disease of the cervical spine.  

10.  Entitlement to an earlier effective date (prior to April 
14, 2004) for the grant of service connection for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1987; and from April 1989 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and July 2005 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Issues 1 through 6 were remanded in August 2007 for 
further development.  

A notice of disagreement regarding issues 7 through 10 was 
received in April 2006, a statement of the case was issued in 
February 2008, and a substantive appeal was received in 
February 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran sent correspondences to the Board in February 
2008 and April 2008 in which he requests a local hearing.  He 
has also resubmitted substantive appeals (VA Form 9s) in 
which he stated that he does not want a Board hearing.  The 
Board finds that since the veteran has specifically requested 
a local (RO) hearing, the claims must be remanded so that the 
veteran can be scheduled for such a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a hearing before the RO.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




